DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites in part “the plasma spreading layer is configured to diffuse plasma when a surge current occurs, so the surge current and heat generated inside the semiconductor device can be evenly and efficiently dispersed over the semiconductor device” which recites the function of the plasma spreading layer.  It has been held that features of an apparatus may be recited either structurally or functionally. In re Schreiber, 128 F.3d 1473, 1478, 44 USPQ2d 1429, 1432 (Fed. Cir. 1997), see MPEP 2131,2173.05(g), wherein a claim term is functional when it recites a feature "by what it does rather than by what it is", In re Swinehart, 439 F.2d 210, 212, 169 USPQ 226, 229 (CCPA 1971).  Functional language per se is not indefinite, but it has been held that a vice of functional claiming occurs "when the inventor is painstaking when he recites what has already been seen, and then uses conveniently functional language at the exact point of novelty", General Elec. Co. v. Wabash Appliance Corp., 304 U.S. 364, 371 (1938).  In the present case, Applicant’s novelty of the plasma spreading layer is claimed in claim 1 functionally by what the plasma spreading layer does as opposed to claiming a specific structure of the plasma spreading layer.  Applicant’s disclosure teaches connecting the P+ regions through the structure of the P+ plasma spreading layer portions and therefore adequately discloses a plasma spreading layer, but the functional language as written encompasses all means of evenly and efficiently dispersing surge current and heat over the semiconductor device which is indefinite since it is unclear the metes and bounds of what structures evenly and efficiently disperse surge current and heat.  Additionally, the terms “evenly” and “efficiently” are subjective terms and therefore it is unclear to one having ordinary skill in the art whether any particular plasma spreading layer provides even or efficient dispersion since the language lacks objective boundaries or scope, see MPEP 2173.05(b).  Therefore, claim 1 is indefinite both for reciting functional language at the point of novelty without the specification specifying the metes and bounds for what structures do and do not satisfy the functional language as well as reciting subjective terms without objective boundaries or determinate scope.
However, for purposes of examination, the language of “configured to” and “can be” is interpreted under the doctrine of broadest reasonable interpretation (BRI, MPEP 2111) as intended use and optional language and therefore the metes and bounds of the claim requires only that a plasma spreading layer be formed in each of the regions.
Claim 9 includes similar language to claim 1 and is similarly indefinite.
Claims 2-8 and 10-15 depend upon and inherit the indefinite language from claims 1 and 9 and are consequently also indefinite.
Claims 6 and 8 recite “wherein the plasma spreading layer can be formed in other shapes” which is indefinite since the term “other shapes” is not expressly defined in the specification and it is unclear to one having ordinary skill in the art what are or are not “other shapes” since claims 2 and 4 upon which claims 6 and 8 depend do not recite a particular shape.
Claims 13 and 15 recite “wherein the plasma spreading layer can be formed in other shapes” which is indefinite since the term “other shapes” is not expressly defined in the specification and it is unclear to one having ordinary skill in the art what are or are not “other shapes” since claims 9 and 10 upon which claims 13 and 15 depend do not recite a particular shape.
Additionally, it should be noted that “can be formed” in claims 13 and 15 is not the same as “is formed” and therefore the language is interpreted as optional.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6,8,13,15 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, insofar as definite, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 6,8,13,15 recite “wherein the plasma spreading layer can be formed in other shapes” but claims 2 and 4 upon which claims 6 and 8 depends and claims 9 and 10 upon which claims 13 and 15 depend do not specify any particular shapes.  Therefore, the scope of “other shapes” appears to encompass any shape which fails to further limit the subject matter upon which the claims depend.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4,6,8-11,13,15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2011/0175106 A1 to Mizukami et al., “Mizukami”.
Regarding claim 1 insofar as definite, Mizukami discloses a semiconductor device (FIG. 12) comprising:
a substrate (12, ¶ [0034],[0035]) having a first conductivity type (“n+”);
an epitaxial layer (14, ¶ [0034],[0035]) having the first conductivity type (“n-“) deposited on one side (upper surface) of the substrate;
a plurality of regions (18 and 20, ¶ [0038],[0040]-[0043]) having a second conductivity type (“p+”) formed under a top surface of the epitaxial layer;
a first Ohmic metal (24a, ¶ [0082]-[0084]) patterned and deposited on top of the regions with the second conductivity type;
a Schottky contact metal (24b, ¶ [0082]-[0084]) deposited on top of the entire epitaxial layer to form a Schottky junction; and
a second Ohmic metal (26, ¶ [0041],[0046]) deposited on a backside of the substrate.
Mizukami fails to clearly show in the embodiment of FIG. 12 wherein a plasma spreading layer is formed in each of the regions, and the plasma spreading layer is configured to diffuse plasma when a surge current occurs, so the surge current and heat generated inside the semiconductor device can be evenly and efficiently dispersed over the semiconductor device.
Mizukami teaches in the embodiment of FIG. 13 including a plasma spreading layer (32, ¶ [0090]-[0096]).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Mizukami of FIG. 12 to additionally include a plasma spreading layer as taught by the other embodiments of Mizukami in order to distribute or disperse hole injection concentration over a large area of the device to thereby disperse heat and/or avoid local electrode peeling and/or crystal breakdown (Mizukami ¶ [0090]-[0094]) and/or decrease ON current density suppression (Mizukami ¶ [0095]) and/or easily discharge holes and increase frequency of operation (Mizukami ¶ [0096]).

Regarding claim 2, Mizukami generally yields the semiconductor device of claim 1, and Mizukami further teaches wherein the first conductivity type (of “n+” substrate 12 and “n-” epi layer 14) is N-type and the second conductivity type (of “p+” regions 18 and 20) is P-type; and each of the regions is a P+ region (as pictured).

Regarding claim 3, Mizukami generally yields the semiconductor device of claim 1, and Mizukami further teaches wherein the semiconductor device is a merged PiN Schottky (MPS) diode (¶ [0003],[0005],[0025]-[0027],[0032]-[0036]).

Regarding claim 4, Mizukami generally yields the semiconductor device of claim 2, and Mizukami further teaches wherein a PN junction formed (as pictured) between each of the P+ regions (18 and 20) and N-type drift regions (14) is turned on when the surge current occurs (¶ [0003],[0005],[0025]-[0027]), and plasmas are generated under the PN junction (¶ [0095]).
Examiner’s Note: 37 C.F.R. 1.75 states in part “all dependent claims should be grouped together with the claim or claims to which they refer to the extent practicable” and since the subject matter of claim 4 depends on claim 2, the subject matter of claim 4 should have been grouped with claim 2 rather than having claim 3 which depends on claim 1 in-between.  However, during prosecution the original numbering of claims should be preserved as per 37 C.F.R. 1.126 and should not be renumbered at this time as the Examiner may renumber the claims at the point of allowance.

Regarding claim 6 insofar as definite, Mizukami generally yields the semiconductor device of claim 2, and Mizukami further teaches wherein the plasma spreading layer (32) can be formed in other shapes (e.g. spokes of a wheel shape in FIG. 13 but other shapes are disclosed ¶ [0106]).

Regarding claim 8 insofar as definite, Mizukami generally yields the semiconductor device of claim 4, and Mizukami further teaches wherein the plasma spreading layer (32) can be formed in other shapes (e.g. spokes of a wheel shape in FIG. 13 but other shapes are disclosed ¶ [0106]).

Regarding claim 9, Mizukami discloses a method for manufacturing a merged PiN Schottky (MPS) diode
comprising steps of:
providing a substrate (12, ¶ [0034],[0035]) having a first conductivity type (“n+”);
forming an epitaxial layer (14, ¶ [0034],[0035]) with the first conductivity type (“n-“) on top of the substrate;
forming a plurality of regions (18 and 20, ¶ [0038],[0040]-[0043]) with a second conductivity type (“p+”) under a top surface of the epitaxial layer;
depositing and patterning a first Ohmic contact metal (24a, ¶ [0082]-[0084]) on the regions with the second conductivity type;
depositing a Schottky contact metal (24b, ¶ [0082]-[0084]) on top of the entire epitaxial layer; and
forming a second Ohmic contact metal (26, ¶ [0041],[0046]) on a backside of the substrate.
Mizukami fails to clearly show in the embodiment of FIG. 12 forming a plasma spreading layer in each region; wherein the plasma spreading layer is configured to diffuse plasma when a surge current occurs, so the surge current and heat generated inside the semiconductor device can be evenly and efficiently dispersed over the MPS diode.
Mizukami teaches in the embodiment of FIG. 13 including a plasma spreading layer (32, ¶ [0090]-[0096]).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Mizukami of FIG. 12 to additionally include a plasma spreading layer as taught by the other embodiments of Mizukami in order to distribute or disperse hole injection concentration over a large area of the device to thereby disperse heat and/or avoid local electrode peeling and/or crystal breakdown (Mizukami ¶ [0090]-[0094]) and/or decrease ON current density suppression (Mizukami ¶ [0095]) and/or easily discharge holes and increase frequency of operation (Mizukami ¶ [0096]).

Regarding claim 10, Mizukami generally yields the method for manufacturing a merged PiN Schottky (MPS) diode of claim 9, and Mizukami further teaches wherein the first conductivity type (of “n+” substrate 12 and “n-” epi layer 14) is N-type and the second conductivity type (of “p+” regions 18 and 20) is P-type; and each of the regions is a P+ region (as pictured).

Regarding claim 11, Mizukami generally yields the method for manufacturing a merged PiN Schottky (MPS) diode of claim 10, and Mizukami further teaches wherein a PN junction formed (as pictured) between each of the P+ regions (18 and 20) and N-type drift regions (14) is turned on when the surge current occurs (¶ [0003],[0005],[0025]-[0027]), and plasmas are generated under the PN junction (¶ [0095]).

Regarding claim 13, Mizukami generally yields the method for manufacturing a merged PiN Schottky (MPS) diode of claim 9, and Mizukami further teaches wherein the plasma spreading layer (32) can be formed in other shapes (e.g. spokes of a wheel shape in FIG. 13 but other shapes are disclosed ¶ [0106]).

Regarding claim 15, Mizukami generally yields the method for manufacturing a merged PiN Schottky (MPS) diode of claim 10, and Mizukami further teaches wherein the plasma spreading layer (32) can be formed in other shapes (e.g. spokes of a wheel shape in FIG. 13 but other shapes are disclosed ¶ [0106]).

Claims 5,7,12,14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2011/0175106 A1 to Mizukami et al., “Mizukami”, as applied to claims above, and further in view of “Surge Current Robustness Improvement of SiC Junction Barrier Schottky Diodes by Layout Design” in ROMANIAN JOURNAL OF INFORMATION SCIENCE AND TECHNOLOGY Volume 20, Number 4, 2017, 369–384 to Viorel BANU et al., “Banu”.
Mizukami generally yields the device of claims 2 and 4 and the method of claims 10 and 11, and Mizukmai further teaches wherein each of the P+ region has one or more rings (FIG. 13 rings 18 as pictured) and may be a plurality of hexagonal cells (not pictured but disclosed in ¶ [0106]).
Mizukami fails to clearly teach wherein the plasma spreading layer has a plurality of P+ type diagonal lines passing through the hexagonal cells and P+ rings.
Banu teaches (page 381, Section 9. Improvement by layout) forming plasma spreading P+ regions including connecting with diagonal lines passing through the cells and P+ rings (see Examiner-annotated figure below):

    PNG
    media_image1.png
    378
    790
    media_image1.png
    Greyscale

It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device or performed the method of Mizukami with the plasma spreading portions configured as diagonal lines as taught by Banu in order to achieve fast spreading of bipolar conduction plasma (Banu Section 9. Improvement by layout).

Claims 5,7,12,14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2011/0175106 A1 to Mizukami et al., “Mizukami `106”, as applied to claims above, and further in view of U.S. Patent Application Publication Number 2012/0056197 A1 to Mizukami et al., “Mizukami `197”.
Mizukami `106 generally yields the device of claims 2 and 4 and the method of claims 10 and 11, and Mizukami `106 further teaches wherein each of the P+ region has one or more rings (FIG. 13 rings 18 as pictured) and may be a plurality of hexagonal cells (not pictured but disclosed in ¶ [0106]). 
Mizukami `106 fails to clearly teach wherein the plasma spreading layer has a plurality of P+ type diagonal lines passing through the hexagonal cells and P+ rings.
Mizukami `197 teaches forming a plasma spreading layer (32) as diagonal lines (e.g. FIG. 26,27, ¶ [0173],[0174]) passing through the cells and P+ rings.
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device or performed the method of Mizukami `106 with the plasma spreading portions configured as diagonal lines as taught by Mizukami `197 such that the heat generation region of the element can further be dispersed to reduce the percent defective caused by the forward surge current (Mizukami `197 ¶ [0173]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Patent Application Publication Number 2018/0212071 A1 to Mihaila et al. teaches a junction barrier Schottky diode with interconnected hexagons (Fig. 4,6A,6B,6C,6E,6G,6H,7A).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A WARD whose telephone number is (571)270-3406. The examiner can normally be reached M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571)272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Eric A. Ward/               Primary Examiner, Art Unit 2891